JUDGE CRENSHAW
delivered the opinion of the Court.
It is the opinion of the' Court, that the principles involved and settled in the celebrated interest questions, determined in this Court in January, 1827, d are decisive of the main question involved in this case.
We think, that the giving of the notes of $1250, with a knowledge of all the circumstances, or with a view of compromising a doubtful claim, and in satisfaction of a subsisting judgement, precluded the party, either in law or equity, from inquiring into the consideration and validity of the contract on which the first judgement was obtained; and that if this had been an available defence, it was good at law, and therefore is no ground for equitable jurisdiction.
*536The set-off insisted on, we deem equally inadmissible^ either at law or in equity ; and if admissible at all, it was good at law ; that the undertaking of Israel Standifer to pay Clemens one sixth part of the money when collected, was amere personal liability, and cannot be considered as part payment of the notes ; nor can it be the subject matter of a set-off. The decree of the Circuit Court is, therefore, reversed; and it is ordered and decreed by this Court, that the injunction be dissolved, and that the bill be dismissed with costs.
Judgement was rendered against the complainant below, and his securities in the injunction bond, without damages.
Judge Gayle not sitting.

 Ante page8